DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of preliminary amendment filed 02/17/2022.
Claims 1-14 are canceled.   
New claims 15-29 are added and pending. 
The examiner also acknowledges receipt of clean copy of substitute specification filed 02/17/2022 in response to the Notice to File Corrected Application Papers. 

Priority
The examiner acknowledges this application as a Continuation of 16/725,601 filed 12.23/2019, now US 11234963 B2, which is a Continuation of 15/313,543 filed 11/22/2016, now US 10555931 B2, which is a 371 of PCT/IB2015/053963 filed 05/27/2015, and which claims benefit of 62/003,575 filed 05/28/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific cancers, does not reasonably provide enablement for treating all cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. This is scope of enablement.
Enablement is considered in view of the Wands factors (MPEP 2164.0 I (a)). The court in
Wands states: "Enablement is not precluded by the necessity for some experimentation such as
routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not 'experimentation.'" (Wands, 8 USPQ2d 1404).   Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of
experimentation required to make or use the invention. "Whether undue experimentation is
needed is not a single, simple factual determination, but rather is a conclusion reached by
weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered
in determining whether undue experimentation is required include: (1) the quantity of
experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or
absence of working examples, ( 4) the nature of the invention, (5) the state of the prior art, (6) the
relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the
breadth of the claims. While all of these factors are considered, a sufficient number of the above
factors are considered below for a prima facie case.
1) Nature of the invention.
Claim 15 is drawn to a pharmaceutical kit for the treatment of cancer, the kit ….   
The background of the instant specification in paragraph [0002] of the published application, identifies that "there are over 100 different types of cancers, which are classified by the type of cells initially affected such as bladder cancer, breast cancer, colon cancer, rectal cancer, endometrial cancer, kidney (renal cell) cancer, leukemia, small cell lung cancer, non-small cell lung cancer, pancreatic cancer, prostate cancer, thyroid cancer, skin cancer, non-Hodgkin's lymphoma, melanoma and head and neck cancer." Further also, the specification in paragraph [0049] appears to equate treatment or treating cancer with prevention.
The recitation of "treatment of cancer" in the claims is directed to treatment of all cancers, known and yet to be known, including the over 100 different types alluded to by applicant in the background of the specification. The claims treat or prevent all and any cancer with therapeutically effective amount of cyclin-dependent kinase inhibitor and a therapeutically
effective amount of an antioxidant enzyme inhibitor.
2) State of the prior art and the predictability or lack thereof in the art.
The state of the prior art involves screening in vitro and in vivo to determine which
compounds exhibited the desired pharmacological activities (i.e. what compounds can treat
which specific disease). There is no predictability that all types of cancers can be treated or
prevented by therapeutically effective amount of cyclin-dependent kinase inhibitor and a
therapeutically effective amount of an antioxidant enzyme inhibitor. The existence of these
obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary
skill in the art from accepting any therapeutic regimen on its face. The instant claimed invention
is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be
individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18
(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is
necessary in order to satisfy the statue. Further, their mode of action is often unknown or very
unpredictable and administration of the drugs can be accompanied by undesirable side effects.
For example, as evidenced by ptcl.chem.ox.ac.uk/MSDS, structure activity relationship
should be considered because not every moiety or substituent recited would show potency upon
their biological activity to the large variation of cancer encompassed by the claims.
3) Quantity of experimentation needed to make or use the invention based on the content
of the disclosure.
The quantity of experimentation needed is undue experimentation. One of ordinary skill
in the art would first need to determine with some degree of certainty the type of cancer to be
treated or prevented, the absence or presence of any cancer and how to determine that a subject who has no determined predisposition to having any cancer would not ever have that condition
by administration of the instant polyphosphoester drug that all of the test subjects that have been
determined to have no predisposition to any disease. The disclosure in the instant specification
stating cancer as the condition being treated and then identifying cancer as being of over I 00
different types are an invitation to experiment with any cancer. There are many types of cancers
as admitted by applicant in the specification and the art has recognized cancers in various organs
and different growth methods. For example, Text book of Medicine by Cecil teaches that each
specific type of cancer has unique biologic and chemical features that must be appreciated for
proper treatment (see page 1004).   Therefore, one skilled in the art would not have expected that
administering the claimed polyphosphoester drug would result in the treatment/prevention of
wide variation of cancers.
4) Level of predictability in the art.
The art pertaining to prevention or treating of any cancer remain highly unpredictable.
As disclosed above, it is not predictable even in view of the seemingly high level of skill in the
art.   Firstly, there is no composition that has been shown to be effective in stopping any cancer
from growing or any single drug combination that has been shown to be effective in treating all
cancers known and yet to be known. There is a vast range of forms that it can take, causes for
the problem, and biochemical pathways that mediate the disease condition may take. There is
no common mechanism by which all, or most diseases arise.
5) Amount of direction and guidance provided by the inventor.
The amount of direction or guidance present is drawn to assessing effects of combination
of Voruciclib and TrxR inhibitor, auranofin on MDA-MB-231 cell lines.
6) Breadth of claims.
The claims are extremely broad due to the vast number of possible combinations of
agents recited and the many types of cancers that are treatable/preventable with the
combinations.
It is noted that the specification must teach those of skill in the art how to make and how
to use the invention as broadly claimed. In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994),
citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991). The courts have stated that reasonable
correlation must exist between scope of exclusive right to patent application and scope of
enablement set forth in patent application. 27 USPQ2d 1662 Ex parte Maizel.
Scope of Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). In
view of the undue quantity of experimentation necessary to determine the parameters listed
above, the lack of direction or guidance provided by the specification, the absence of working
examples for the demonstration or correlation to treating/preventing many different types of
cancer.
Therefore, the absence of working examples, combined with the nature of the invention,
the unpredictable state of the prior art would require undue experimentation for the skilled
artisan to know how to practice the currently claimed invention due to the limited guidance
provided by the instant specification.
It is thus suggested that claim 15 be amended to incorporate the limitations of claim 27 into claim 15. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 read broadly appears to imply that the pharmaceutical kit contains voruciclib CDK inhibitor and package insert.   The package insert is a set of instructions for how to use voruciclib with an antioxidant enzyme inhibitor.   However, claim 15 as written does not say that the kit has voruciclib and antioxidant enzyme inhibitor.   Therefore, it is unclear and at best ambiguous if the claim intends to have voruciclib and the antioxidant inhibitor present in the pharmaceutical kit.   Paragraph [0062] of the published specification [0062] provides guidance as to what may be intended by claim 15, that is, “In a still further aspect, the present invention relates to a pharmaceutical kit comprising a container containing: (i) a CDK inhibitor, (ii) one or two or more antioxidant enzyme inhibitor(s) (iii) a package insert comprising instructions
for using CDK inhibitor(s) in combination with the antioxidant enzyme inhibitor(s) for the treatment of cancer.”   Therefore, the examiner is examining claim 15 to be consistent with what is intended.
Correction is respectfully requested.
For claim 19, the recitation that the kit in claim 15 further comprises antioxidant enzyme inhibitor conflicts with claim 15 that already has antioxidant enzyme inhibitor.   Correction is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11; and 1-17 of U.S. Patent Nos. 10,555,931 B2 and 11,234,963 B2 respectively.   Although the claims at issue are not identical, they are not patentably distinct from each other because for 10,555,931 B2, the method uses the components in the pharmaceutical kit of the examined claims to treat the cancers identifies as being treated and for 11,234,963 B2 the pharmaceutical combination anticipates the combination in the examined claims.
No claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLESSING M FUBARA/Primary Examiner, Art Unit 1613